DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claims 1-6, 8-14 and 17-20 and 22-23 are pending.  Claims 7, 15-16 and 21 have been cancelled.  Claims 1-2, 13, and 23 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see page 14, third paragraph of page 15, first and second paragraph of page 16, third paragraph of page 18 of the remarks, filed 3/15/2021 with respect to claim 1, 2 and 13 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1-6, 8-14, 18, 20, 22 and 23 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-14, 17-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of  creating time-stamped voltage and current measurement data using data output from the metrology unit;  determining creating a time-series of voltage-changes and current-changes based on the time-stamped voltage and current measurement data measured by the metrology unit, wherein the time-series of voltage-changes and current- changes comprise a plurality of data points, and wherein the time-series of voltage- changes and current-changes comprises change-data indicating current changes and voltage changes resulting from appliances that are turned on or off; performing a regression analysis of the time-series of voltage-changes and current-changes; determining if the electrical meter was bypassed based at least in part on  the regression analysis, in combination with the limitations set forth by the claim.
Dependent claim 22 is allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 2 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of obtaining a time-series of voltage-changes and current-changes associated with an electrical meter based on the time-stamped voltage and current measurement data, wherein: the time-series of voltage-changes and current-changes are determined based on time-stamped voltage and current measurement data measured by the electrical meter; the 
Dependent clams 3-6, 8-12 and 23 are allowed for the reasons explained above with respect to independent claim 2 from which they depend. 
Claim 13 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generate a time-series of voltage-changes and current-changes based at least in part on the time-stamped voltage measurements and the time-stamped current measurements over time, wherein the time-series of voltage-changes and current-changes comprises a plurality of data points resulting from a plurality of load changes measured by the metrology unit, and wherein the time-series of voltage-changes and current-changes Serial No.: 14/302,617 Atty Docket No.: 1017-0106US- lec hayes The Business of IP® Atty/Agent: David S. Thompson www.leehayes.com o 509.324.9256comprises change-data indicating current changes and voltage changes resulting from appliances that are turned on or off; an analyzer, defined in the memory and executed by the processor, to perform an analysis on voltage-change data against current-change data, and to perform actions comprising: performing a regression analysis of the time-series of voltage-changes and current-changes; comparing output of the regression analysis to a regression analysis of at least one meter connected to a same transformer as the meter, in combination with the limitations set forth by the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864